UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 OR [ ] TRANSITION REPORT PURSUANT TO PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to KRAIG BIOCRAFT LABORATORIES, INC. (Exact Name of Registrant as Specified in Charter) Wyoming 83-0459707 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 120 N. Washington Square, Suite 805, Lansing, Michigan 48933 (517) 336-0807 (Address of Principal Executive Offices) (Registrant’s Telephone Number) (Former name and address, if changed since last report) Copies to: Hunter Taubman Weiss LLP 130 W. 42nd Street Floor 10 New York, NY 10036 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer[ ] Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of May 7, 2015, there were 676,903,348 shares of the issuer’s common stock, no par value per share, outstanding. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION 3 Item 1. Unaudited Condensed Financial Statements: 3 Condensed Balance Sheets as of March 31, 2015 (Unaudited) and December 31, 2014 3 Condensed Statements of Operations (Unaudited) for the three month periods ended March 31, 2015 and 2014 4 Condensed Statements of Stockholders’ Deficit (Unaudited) for the three months ended March 31, 2015 5 Condensed Statements of Cash Flows (Unaudited) for the three month period ended March 31, 2015 and 2014 6 Notes to Condensed Financial Statements (Unaudited) 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 4. Controls and Procedures 25 PART II OTHER INFORMATION 26 Item 1. Legal proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults upon Senior Securities 27 Item 5. Other information 27 2 PART I ITEM 1. FINANCIAL STATEMENTS Kraig Biocraft Laboratories, Inc. Condensed Balance Sheets (Unaudited) ASSETS March 31, 2015 December 31, 2014 Current Assets Cash $ $ Prepaid expenses Total Current Assets Property and Equipment, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and accrued expenses $ $ Royalty agreement payable - related party Accounts payable and accrued expenses- related party Total Current Liabilities Commitments and Contingencies Stockholders' Deficit Preferred stock Series A,no par value; 2 and 2 shares issued and outstanding, respectively Common stock Class A,no par value; unlimited shares authorized, 676,903,348 and 673,974,429 shares issued and outstanding, respectively Common stock Class B,no par value; unlimited shares authorized, no shares issued and outstanding - - Common Stock Issuable, 1,122,311 and 1,122,311 shares, respectively Additional paid-in capital Accumulated Deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes which are an integral part of these unaudited condensed financial statements. 3 Kraig Biocraft Laboratories, Inc. Condensed Statements of Operations (Unaudited) For the Three Months Ended March 31, 2015 March 31, 2014 Revenue $
